Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered December 6, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. The fact that defen*279dant was acquitted of robbery does not warrant a contrary conclusion (see, People v Rayam, 94 NY2d 557).
After defendant testified that his wife would not be testifying in his behalf because she wa,s “unable to speak”, the court properly exercised its discretion in precluding defendant from testifying as to the medical condition that prevented his wife from speaking. There was no showing that defendant’s wife had any material testimony to offer, or that defendant had any need to elaborate on her inability to speak, and the court’s ruling could not have caused any prejudice.
Defendant’s various contentions concerning the People’s summation and the court’s main and supplementary charges are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no deprivation of the right to a fair trial. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.